DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the target thickness" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent Application Publication 2014/0020191) in view of Nelaturi et al. (U.S. Patent Application Publication 2015/0269290), Lu et al. (U.S. Patent Application Publication 2016/0325502), and optionally further Bheda et al. (U.S. Patent Application Publication 2016/0236416).  Additionally, claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Nelaturi, Bheda, and Lu.  
Jones discloses a method of printing a three-dimensional object (70) onto a base (20) using a printing system (80), the method comprising: receiving the base at the printing system, printing a lowermost layer (71) having color, i.e. a first color layer, onto the base, printing a set of middle layers (72, 73) each having strength property, i.e. a first set of structural layers, onto the first color layer, and printing a uppermost layer (74) having color, i.e. a second color layer, onto the set of middle layers, i.e. the first set of structural layers (Figures 6, 7, 10, and 14-17 and Paragraphs 0050, 0051, 0055-0057, 0068, 0069, 0075-0077, and 0084).

As to the limitations in claim 1 of “receiving at the printing system: a target thickness for a first region of the three-dimensional object; a predefined structural layer thickness for a printed layer;”, “calculating a number of structural layers to be printed to achieve the first target thickness for the first region based on the predefined structural layer thickness”, and printing “a number of layers in the first set of structural layers in the first region being equal to the calculated number of structural layers and each layer in the first set of structural layers having the predefined structural layer thickness”, Jones teaches printing the object from the one or more layers to a predetermined/desired thickness (Paragraphs 0050 and 0051) considered receiving at the printing system: a target thickness (i.e. a first 
As to the limitations in claim 5 of “receiving at the printing system: a first target thickness for a first region of the three-dimensional object; a predefined number of structural layers to be printed;”, “calculating a structural layer thickness for a printed layer to be printed to achieve the target thickness for the first region using the first target thickness and the predefined number of structural layers”, and printing “a number of layers in the first set of structural layers being equal to the predefined number of structural layers and each layer in the first set of structural layers in the first region having the calculated structural layer thickness”, Jones teaches printing the object from the one or more layers to a predetermined/desired thickness considered necessarily receiving at the printing system: a target thickness (i.e. a first target thickness of the predetermined/desired thickness) for a region, i.e. a first region, of the three-dimensional object.  Jones does not expressly teach receiving at the printing system a predefined number of layers to be printed.  However, it is extremely well understood and conventional in printing a three-dimensional object the layer thickness may be calculated as equal to the target thickness divided by the number of layers to be printed as evidenced by Nelaturi (Paragraph 0068 wherein the disclosure of the number of slices is equal to the height of the 3D model divided by the layer thickness of the 3D printing process is then similarly rearranged to the layer thickness of the 3D printing process is equal to the height of the 3D model divided by the number of slices) wherein well understood and conventional user parameters received at the printing system comprise a 3D object CAD file, i.e. dimensions of the 3D object to be printed including a target thickness for the object, and at least one slicing parameter for example the number of layers to be printed as evidenced by Bheda 
As to the limitations in claims 1 and 5 of “wherein a second set of structural layers in a second region that is adjacent to the first region is printed to achieve a second target thickness that is different than the first target thickness, and a third set of structural layers in a third region that is adjacent to the second region is printed to achieve a third target thickness that is different than the first target 
Regarding claims 4 and 10, the first color layer in Jones is printed so that a thickness of the first color layer is/may be visible at certain viewing angles (e.g. at viewing angles of an outside of the three-dimensional object such as below the woven or mesh base).
	Regarding claim 6, a combination of the first color layer, the first set of structural layers, and the second color layer in Jones as modified by Nelaturi, Bheda, and Lu has a thickness that is equal to the first target thickness.	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Nelaturi, Lu, and optionally further Bheda as applied to claims 1 and 4 above, and further in view of Kritchman (U.S. Patent Application Publication 2010/0195122) or Hakkaku et al. (U.S. Patent Application Publication 2016/0001505).  Additionally, claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Nelaturi, Bheda, and Lu as applied to claims 5, 6, and 10 above, and further in view of Kritchman or Hakkaku.
Jones is described above in full detail.  Jones is not limited to any particular number of layers teaching one or more layers.  It is well understood in the art of printing a three-dimensional object to print onto the outer (including color) layer(s) a transparent layer as a protective layer to protect the painted surface from deterioration and color modification over time, increase the glossiness of the color, and/or add hardness to the surface as taught by Kritchman (Paragraphs 0031) or Hakkaku 
Regarding claim 3, each layer taught by Jones as modified by Nelaturi, Lu, optionally further Bheda, and further Kritchman or Hakkaku (thereby including the transparent layer) has a thickness that is equal to the predefined thickness, i.e. the predefined structural layer thickness.
Regarding claim 8, a combination of the layers in the first region, i.e. the first color layer, the first set of structural layers, the second color layer, and the transparent layer, in Jones as modified by Nelaturi, Bheda, Lu, and further Kritchman or Hakkaku has a thickness that is equal to the first target thickness.
Regarding claim 9, the transparent layer taught by Jones as modified by Nelaturi, Bheda, Lu, and further Kritchman or Hakkaku has a thickness of a single layer and therefore is printed having a thickness that is less than a combined thickness of the first set of structural layers (i.e. having a thickness of at least two layers).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Nelaturi, Lu, and optionally further Bheda as applied to claims 1 and 4 above, and further in view of Collins et al. (U.S. Patent Application Publication 2005/0072113) or Ravich et al. (U.S. Patent Application Publication 2013/0241114).  Additionally, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Nelaturi, Bheda, and Lu as applied to claims 5, 6, and 10 above, and further in view of Collins or Ravich.
Jones as modified by Nelaturi, Lu, and optionally further Bheda above and Jones as modified by Nelaturi, Lu, and Bheda above teach all of the limitations in claims 18 and 19 except for a specific .
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kritchman in view of Velde et al. (U.S. Patent Application Publication 2004/0183796).
Kritchman (Figures 2 and 3 and Paragraphs 0035-0036) discloses a method of printing a three-dimensional object onto a base (32) using a printing system (34, 36, 38, 40, 42, and 44), the method comprising: receiving at the printing system: layer bitmap(s) (Figure 2) of pixels representing a command to deposit building material including color layer information for each pixel (Paragraphs 0035-0036); receiving the base (32) at the printing system and printing a set of layers to create the object in a “layer-by-layer” fashion (Paragraph 0011) wherein colored pixels (16) are located on the outer circumference of the object to produce a high-quality painted surface (Paragraphs 0002 and 0035) and a transparent layer as an outer layer is located on the painted surface to serve as a protective layer to protect the 
As to the limitations in claim 11 of “receiving at the printing system: a first target thickness for a first region of the object; a second target thickness for a second region of the object;” and “receiving a third target thickness for a third region of the object at the printing system”, Kritchman teaches each layer based on a bitmap comprising pixels/regions (e.g. 33 x 48 as depicted in Figure 2 and see Paragraph 0005) wherein successive layers are printed and built up to form the three-dimensional object from columns of pixels.  Kritchman does not expressly teach the built up target thickness for each region/column of pixels.  However, it is well understood that printing a three-dimensional object includes for each pixel/region a (different or the same) pixel height profile (i.e. target thickness/number of layers) (see Figure 9a) output to the printing system (e.g. by generating a pixel height profile corresponding to a height, i.e. a target thickness/number of layers, for the pixel/region defined in a plurality of image layers (i.e. bitmaps) and output a print file based on the plurality of image layers to the print system) in order to print the three-dimensional object having the required height with respect to the base as taught by Velde (Abstract and Paragraph 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the printing system as taught by Kritchman receives for each pixel/region (i.e. a first pixel/region, a second pixel/region, a third pixel/region, etc.) a pixel height profile, i.e. a target thickness/number of layers, for the pixel/region to form the three-dimensional object (from columns of pixels) with the required height with respect to the base as is well understood in the art as evidenced by Velde.
As to the limitations in claim 11 of “printing a first color layer onto the base using the color layer information; printing first and second sets of structural layers onto the first color layer, the first set of structural layers in the first region being printed to achieve the first target thickness for the first region and the second set of structural layers in the second region being printed to achieve the second target 
As to the limitations in claim 11 of “wherein the first region is adjacent to the second region, and the second region is adjacent to the third region so that the set of structural layers in the first region, the second region, and third region are arranged to collectively form an upper surface having a surface contour”, the adjacent regions/column of pixels taught by Kritchman comprise a first region comprising a first set of structural layers/pixels, a second region comprising a second set of structural layers/pixels, a third region comprising a third set of structural layers/pixels, etc. wherein the first region is adjacent to the second region, and the second region is adjacent to the third region so that the set of structural layers in the first region, the second region, and the third region are arranged to collectively form (along with the second color layer and transparent layer) an upper surface (of the three adjacent regions) having a surface contour.
	Regarding claim 12, the surface contour of Kritchman as modified by Velde is a target surface contour corresponding to the first target thickness for the first region, the second target thickness for the second region, and the third target thickness for the third region.
	Regarding claim 13, the second color layer (considered of a single layer of color pixels on the set(s) of structural layers and next to the outer transparent layer also considered a single layer of pixels) taught by Kritchman as modified by Velde has a surface contour identical to the target surface contour.
Regarding claim 14, the transparent layer taught by Kritchman as modified by Velde has a surface contour identical to the target surface contour.
Regarding claims 15 and 16, the first color layer (i.e. first/lowermost row of pixels) has a planar surface contour, and the base has a planar surface contour.  Further, as each region/column of pixels may have a different target thickness, i.e. height/number of layers, to form a three-dimensional surface it is considered the first color layer and base have a surface contour different from the target surface 
Regarding claim 17, the three-dimensional object is printed onto the base so that the color of the base, i.e. base color, is visible when the three-dimensional object is viewed from certain viewing angles such as to the side or overhead.  Kritchman teaches the base is a platform or tray wherein the first color layer and second color layer are any based on 2D color theory utilizing process color systems such as CMY, CMYK or CMYOGK.  As known to a person skilled in the art, C stands for cyan, M for magenta, Y for yellow, O for orange, G for green and K for black (Paragraph 0013) so that it is considered the base of a platform or tray has a base color that is different from the first color layer and the second color layer.  In the event it is somehow considered Kritchman does not necessarily teach claim 17 the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the color of the base taught by Kritchman as modified by Velde is different from the first color layer and the second color layer as is choosing from the finite choices possible, i.e. the colors are the same or different, wherein the first color layer and second color layer are any based on 2D color theory utilizing process color systems such as CMY, CMYK or CMYOGK. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kritchman and Velde as applied to claims 11-17 above, and further in view of Collins or Ravich.  
Kritchman as modified by Velde above teach all of the limitations in claim 20 except for a specific teaching the second color layer and first, second, and third sets of structural layers are .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,493,697. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,493,697 fully encompass claims 1-17 of the instant invention.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,493,697 optionally in view of Collins or Ravich. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,493,697 fully encompass claims 18-20 of the instant invention except for a specific teaching the second and third sets of structural layers are transparent or partially transparent wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the second and third sets of structural layers taught by claims 1-17 of U.S. Patent No. 10,493,697 are transparent as is the suggestion in claims 1-17 of U.S. Patent No. 10,493,697 regarding structural layers and optionally further as is nothing more than choosing from the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746